Citation Nr: 0804811	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-35 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $11,025.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  He died in December 1998 and the appellant 
is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in St. Petersburg, 
Florida, that denied the appellant's request for a waiver of 
recovery of an overpayment in the calculated amount of 
$11,025.  

In her October 2005 substantive appeal, the appellant 
requested a personal hearing before a Veterans Law Judge at 
the RO.  In January 2006, she waived her right to an in-
person hearing and indicated that she desired a video 
conference hearing at the RO.  A hearing was scheduled for 
May 2007, but the appellant failed to appear at it.  

The merits of the appellant's request for a waiver of an 
overpayment in the calculated amount of $11,025 is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDING OF FACT

There was no fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the pension 
overpayment in the amount of $11,025.  




CONCLUSION OF LAW

There is no statutory bar to a waiver of recovery of the 
overpayment of VA pension benefits in the calculated amount 
of $11,025.  38 U.S.C.A. §§ 1506, 1541, 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965, 3.272, 3.277, 3.660 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and to assist

The obligations to notify and to assist claimants concerning 
the information and evidence needed to substantiate a claim 
for VA benefits that are found in 38 U.S.C.A. §§ 5103 and 
5103A (and the implementing regulations) do not apply to 
claims to waive the recovery of an overpayment.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  As a result, no 
discussion of those provisions is necessary here. 

Factual background

The veteran died in December 1998.  In January 1999, the 
appellant filed a claim for pension.  She reported that her 
monthly income was zero.  She indicated that she had not 
applied for nor was receiving or entitled to receive benefits 
from the Social Security Administration on her own behalf or 
on behalf of children in her custody.  

In March 1999, the RO in St. Petersburg, Florida, granted her 
claim for pension, effective from January 1999.  In the 
letter advising her that her claim had been approved, the 
appellant was notified that in figuring her pension, the 
following income had been counted:  $0 income from earnings; 
$0 from Social Security; $0 income from retirement; and $0 
income from other sources.  In a section entitled "Your 
Responsibilities," the letter instructed the appellant to 
notify VA right away if any one of the following happened:  
her income changed; she gained a dependent; her net worth 
increased (cash, bank accounts, investments, and real estate 
except her home); she moved.  

With the March 1999 letter, she was also provided with a copy 
of VA Form 20-8993, which explained what her monthly pension 
amount would be, what income was used in determining her 
countable income, and how the rate of the VA pension depended 
on total "family" income, which included her income and 
that of any dependents.  The notice explained that VA had to 
adjust her payments whenever that income changed.  She was 
required to notify VA immediately if income was received from 
any source other than that shown in the letter and if any of 
the shown income changed.  The notice also informed her that 
her failure to promptly tell VA about income changes might 
create an overpayment which would have to be repaid.  

In May 2000, the appellant was sent a reminder letter that 
the amount of money she received from VA was based on many 
things.  Changes in income or dependency were the most 
important.  She was reminded that VA should be told 
immediately if there was any change in her income and told 
what information should be reported.  The example in the 
letter explained that if she started receiving Social 
Security benefits, she would have to report the total of the 
check amount plus any Medicare benefits.  The notice reminded 
her to be sure to notify VA as soon as Social Security 
payments were granted and if she did not advise VA promptly, 
an overpayment might be created which she would have to 
repay.  The reminder letter also advised her that if she had 
any change in dependents, she had to notify VA immediately.  
She was provided with a telephone number if she had any 
questions concerning the letter or to report changes in 
income or dependency.  

Seven months later, in December 2000, the appellant began 
receiving Social Security payments.  She did not notify VA 
that her income had changed.  In February 2003, she adopted a 
child.  She did not notify VA that she had a dependent.  
In August 2002, the RO in Philadelphia, Pennsylvania, 
notified the appellant that her VA pension benefits had been 
terminated, effective December 2000 because she had not 
reported her Social Security benefits to VA.  The termination 
letter notified her that the adjustment had resulted in an 
overpayment of benefits paid to her and that she would 
subsequently be notified of the exact amount of the 
overpayment and given information about repayment of that 
overpayment.  

The record does not reflect when the appellant was notified 
of the exact amount of the overpayment.  According to the 
appellant's October 2005 substantive appeal, she cannot read 
well, so a neighbor used to read her mail and tell her what 
she needed to do.  The neighbor told her that she had to do 
nothing with respect to the VA pension payments.  After the 
neighbor died, her 9-year-old son read her mail to her, but 
he did not always read things completely or understand the 
letters.  When she received the letter with numbers on it, 
she went to a VA office to inquire what it meant.  She was 
told that she had a debt.  

In November 2002, the appellant filed a request for a waiver 
of the requirement to repay the overpayment.  She stated that 
she was unaware that when she started getting Social Security 
benefits she was to report that money to VA and that she did 
not understand how the VA pension worked, only that she could 
keep it until she remarried or passed away.  She asserted 
that since she received only $676 from Social Security, it 
would cause a great hardship to pay any of the VA pension 
money back.  She attached a VA Form 20-5655 (Financial Status 
Report) that reported total monthly income of $676, average 
monthly expenses of $1,127, with assets of a car worth $3,000 
and cash in the amount of $120.   

In May 2004, the Committee on Waivers and Compromises 
(Committee) denied the appellant's request for a waiver.  The 
Committee found that having been notified in the instructions 
of the pension claim form of how a VA pension is calculated, 
and in the March 1999 letter granting her benefits and the 
May 2000 reminder letter that she was to inform VA 
immediately of any changes in income, her failure to notify 
VA of her Social Security benefits demonstrated bad faith.  

She was sent notice of that decision in February 2005.  In 
May 2005, she filed a timely notice of disagreement, in which 
she proposed a repayment plan of $25 per month.  She 
explained that she was the sole support of her son and her 
income from Social Security plus food stamps left her with 
outstanding overdue bills that she could not pay.  She noted 
that she was dependent upon family, friends and her community 
to help meet her monthly obligations.  She submitted a VA 
Form 5655 (Financial Status Report) that reflected monthly 
income of $1,013, average monthly expenses of $1,499, and 
total assets of a car worth $1,200 and cash in the amount of 
$20.  

In September 2005, a statement of the case was issued, which 
continued to deny the appellant's request for a waiver of 
recovery of the pension overpayment.  The appellant filed a 
timely substantive appeal in October 2005.  

Validity of the debt

In the case of the nonservice-connected death of a wartime 
veteran, pension is payable to the surviving spouse of such 
veteran at rates prescribed by law, reduced by the amount of 
the spouse's annual income.  38 U.S.C.A. § 1541.  For pension 
purposes, payments of any kind from any source will be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272.    

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506(3); 
38 C.F.R. §§ 3.277(b), 3.660.  Overpayments created by the 
retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3).  

In this case, the veteran died in December 1998.  The 
appellant filed a claim for death pension benefits and other 
benefits.  She reported having no income at all.  The death 
pension benefit was granted effective January 1, 1999.  The 
appellant began receiving SSA payments in December 2000.  Her 
income for 2001 and for 2002 was greater than the maximum 
annual income limit, making her ineligible for death pension 
benefits for those years.  Yet, she continued receiving VA 
pension benefits until they were terminated in August 2002.  

An overpayment is created when a payee has received monetary 
benefits to which he or she is not entitled.  38 C.F.R. 
§ 1.962.  Here, the appellant received an overpayment of her 
death pension benefits in the amount of $11,025.  She does 
not challenge the validity of the debt.  In her October 2005 
substantive appeal, she acknowledged that ignorance is not an 
excuse and she stated that she takes full responsibility for 
this debt.  Thus, she is seeking a waiver of the recovery of 
the overpayment because it would cause undue hardship on 
herself and her son.  In the alternative, she asks that she 
be permitted to repay the debt at a rate of $25 per month.  

Three requirements for waiver

Recovery of the overpayment of any VA benefits must be waived 
if: (1) the application for relief is filed in a timely 
manner; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in the waiver; and (3) recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a), (c).  An application for waiver generally is 
timely if it is made within 180 days from the date of VA's 
notification to the payee of the indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the appellant was 
notified of the overpayment indebtedness in August 2002 and 
she filed her application for a waiver three months later in 
November 2002.  Thus, the appellant's application was timely 
filed.  

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  
The regulations provide that it is not necessary that the 
debtor undertakes conduct with actual fraudulent intent if 
such conduct is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and the 
result of that conduct is a loss to the government.  
38 C.F.R. § 1.965(b)(1).  In this regard, a waiver is not 
warranted if a material fact is misrepresented, or there is 
unfair dealing or deceptive dealing.  38 C.F.R. 
§ 1.965(b)(1).  Here, the Committee determined that the 
appellant acted in bad faith, intending to seek an unfair 
advantage, with knowledge of the likely consequences, and the 
result of that conduct was a loss to the government; the 
Committee then determined that her bad faith was a legal bar 
to a waiver.  38 U.S.C.A. § 5302(c).  

But there is no evidence of fraud, misrepresentation, or bad 
faith on this record.  At the time the appellant filed her 
claim for VA pension benefits, her application reflecting 
that she had no income was accurate because she was not then 
receiving benefits from the Social Security Administration 
(SSA).  And while she was notified more than once that she 
was required to report changes in her income to VA, and that 
she should report receipt of Social Security benefits to VA, 
those notices were sent to her well before she began 
receiving Social Security benefits.  

The record contains no evidence that she made any affirmative 
statements or submitted any financial status reports that 
misrepresented her income.  The failure to report income 
after having received notice of the requirement to do so is 
not sufficient by itself to rise to the level of bad faith.  
Specifically, her lack of action is not shown to have been 
undertaken with intent to seek an unfair advantage in 
collecting both SSA and VA benefits.  The only evidence in 
the record concerning why she did not report her SSA income 
to VA is her statement that she did not understand how the VA 
pension was calculated.  Moreover, she has consistently 
stated that if her request for a waiver is denied, she is 
willing to repay the overpayment at a rate of $25.  The Board 
thus finds that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
and a waiver of the recovery of the pension overpayment in 
the calculated amount of $11,025 is not precluded by law.  


ORDER

To the extent that no statutory preclusion to waiver of 
recovery of a pension overpayment in the calculated amount of 
$11,025 has been shown, the appeal is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

Since the Committee determined that a waiver of recovery of 
the overpayment was barred due to the appellant's bad faith, 
the Committee never reached the question whether recovery of 
the indebtedness from the appellant would be against the 
principles of equity and good conscience, as set forth in 
38 U.S.C.A. § 5302(a).  In view of the above decision that 
waiver of recovery of the pension overpayment in the 
calculated amount of $11,025 is not legally barred, the issue 
of waiver of recovery of the overpayment must be reviewed by 
the Committee for its initial determination whether recovery 
of the indebtedness would be against the principles of equity 
and good conscience.  

The Board notes that the appellant claims that she had 
difficulty in understanding her responsibilities concerning 
her VA pension benefits because she has difficulty reading 
and has to rely on her minor son to read her mail.  Moreover, 
she asserts that she is unable to work, but she provides no 
details in that regard.  Accordingly, the AMC/RO should 
assist the appellant in substantiating her claim by 
conducting a social and industrial survey to provide details 
about her current circumstances.  

Finally, since the most recent financial information in the 
record is more than two years old, the appellant should be 
asked to provide a current financial status report.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a current 
financial status report from the 
appellant.    

2.  Make arrangements to obtain a social 
and industrial survey of the appellant's 
current situation.  

3.  Thereafter, refer the case to the 
Committee for a determination as to 
whether recovery of the pension 
overpayment in the calculated amount of 
$11,025 would be against the principles of 
equity and good conscience, to include 
consideration of all elements set forth in 
38 C.F.R. § 1.965(a).  If the decision 
remains adverse to the appellant, she and 
her representative (if any) should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


